            Case 1:20-cr-10098-WGY Document 20 Filed 10/05/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

____________________________________
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                        Plaintiff,           )
                                             )
v.                                           )
                                             )      CRIMINAL NO. 20-10098-WGY-2
STEPHANIE POPP,                              )
                                             )
                        Defendant.           )
                                             )


                            MOTION TO SUBSTITUTE COUNSEL

        Defendant Stephanie Popp asks that the Court allow Holland & Knight to withdraw its

representation and permit Choate, Hall & Stewart LLP to substitute as counsel of record. In

support of this motion, Ms. Popp states the following:

     1. Adam Bookbinder currently represents Ms. Popp as Attorney of Record.

     2. Mr. Bookbinder has left Holland & Knight and is now at Choate, Hall & Stewart.

     3. Mr. Bookbinder continues to represent Ms. Popp in this case.

        Therefore, Ms. Popp requests that Holland & Knight’s appearance be withdrawn and that

Choate, Hall & Stewart be entered as counsel of record in this matter.

                                                    Respectfully submitted,

                                                    STEPHANIE POPP

                                             By:     /s/ Adam J. Bookbinder
                                                    Adam J. Bookbinder (BBO# 566590)
                                                    Choate Hall & Stewart
                                                    2 International Place
                                                    Boston, Massachusetts 02110

Date: October 5, 2020


9928507v1
            Case 1:20-cr-10098-WGY Document 20 Filed 10/05/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I, Adam J. Bookbinder, hereby certify that this document, filed through the electronic

case filing (ECF) system, will be sent electronically on this day, October 5, 2020, to the

registered participants as identified on the Notice of Electronic Filing (NEF). At this time, I am

not aware of any non-registered participants to whom paper copies must be sent.


                                                             /s/ Adam J. Bookbinder
                                                             Adam J. Bookbinder




9928507v1
